Because of appellant's insistence that we were in error in holding that the cross-examination of his wife did not transcend legitimate bounds we have again carefully examined her evidence elicited by him on direct examination, and are confirmed in the views heretofore expressed. It is apparent that the wife was seeking to take the entire blame for appellant's attitude towards her, and to account for his excessive use of intoxicating liquor because of the estrangement which she asserts was brought about by deceased. It was pertinent therefore for the State to show by cross-examination that appellant was drinking to excess when they were in Casper, Wyoming, at a time long prior to an acquaintance with deceased, and that while on a drunken spree in Casper he had a difficulty which grew out of appellant's treatment of his wife. All of this is revealed form the evidence. We think the State did not violate the rules of law in its cross-examination. *Page 31 
Some of the matters complained of in appellant's motion were presented in bills of exception which are in questions and answers. The court did not direct that the evidence in such form be incorporated in the bills. We fail to observe the necessity therefor. Such bills do not conform to Article 846 C.C.P., which provides that:
"Such stenographer's report when carried into the statement of facts or bills of exception, shall be condensed so as not to contain the questions and answers, except where, in the opinion of the judge, such questions and answers may be necessary in order to elucidate the fact or question involved."
See also Reese v. State, 94 Tex.Crim. Rep.,249 S.W. 857, in which many authorities are collated condemning bills violating the provision quoted.
No error is presented by appellant's fifteenth bill of exception which we did not discuss in our original opinion.
In view of appellant's motion we have again considered the charges given, and the requested charges refused, upon the issue of insanity. We believe the instructions given are in accord with precedents and that no error was committed in refusing to give those requested.
The motion for rehearing is overruled.
Overruled.